department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan ter rat u i l xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx legend taxpayera xxxxxxxxxx individualb xxxxxxxxxx ira x asset d date dear xxxxxxxxx xxxxxxxxxx xxxxxxxxx xxxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated date and an amended request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of your request taxpayer a represents that on date he received a distribution of asset d from ira x taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his duties as caregiver for his mother individual b which impaired his ability to accomplish a timely rollover taxpayer a further represents that asset d the property he received as a distribution from ira x is in his possession and has not been used for any other purpose taxpayer a represents that prior to and during the 60-day rollover period individual b experienced numerous medical problems including a worsening mental condition during this time taxpayer a was required to assist with her daily medical needs assist in handling her financial affairs and assist in locating a living facility for individual b taxpayer a provided copies of individual b’s medical records that verify her medical and mental condition based on the facts and representations taxpayer a requests that the internal_revenue_service service waive the day rollover requirement with respect to the distribution of asset d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that his failure to accomplish a timely rollover was due to his duties as caregiver for individual b which impaired his ability to accomplish a timely rollover of asset d therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of asset d from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of asset d in the same form as taxpayer a received it as a distribution from ira x will be considered a rollover_contribution within the meaning of sec_408 of the code if rolled into an ira maintained by a tax qualified trustee this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this letter please contact xxxxxxxxxxxxxx at xxxxxxxxxxx all correspondence should be addressed to se t ep ra t sincerely yours aw kw i ‘ e- carolyn e zimmerman acting manager fo pie employee_plans technical group enclosues deleted copy of letter_ruling notice of intention to disclose
